Rawey, C. J. :
The plaintiff in error was indicted at the Pall term, 1892, of Hamilton Circuit Court. The indictment-charges: “That Robert W. McCall, late of said county, laborer, on the 23rd day of December, A. D. 1890, at and in the county, circuit and State aforesaid, with force- and arms, unlawfully and fraudulently, one mule, the property of William D. Devane, of the value of one hundred dollars, did then and there convert to his own use, without the consent of the owner, the said William D. Devane, the said Robert W. McCall having before that time, to-wit: on the 22nd day of December, A. D. 1890, borrowed the said mule from the said Devane, to be returned on the said 23rd day of December, A. D. 1890, and the said mule, being so entrusted, by the said Devane to the said McCall, and borrowed from the said Devane by the said McCall on the said 22nd day of December, A. D. 1890, to be returned on the *220«aid 23rd day as aforesaid, he the said Robert W. Mc»Call, intending then and there-to deprive the said Dewane of said mule, did then and there fraudulently -convert said mule to his own use, against the will and without the consent of the said William D. Devane, -contrary to the form of the statute in such cases made and provided.”
There was a trial before a jury, a verdict of guilty, and sentence; the sentence being that McCall pay a fine of $25, and the costs taxed at $35-. 88. Intervening the verdict and judgment, the defendant moved in •arrest of judgment on the ground that the indictment 'does not charge an offense under the statute and is insufficient; the ground being also otherwise stated as that the indictment does not set out the facts and circumstances of the offense. The motion was overruled. After the entry of the sentence a writ of error was sued -out, and the transcript of the record and an assignment -of errors were duly filed here on the second day of this ‘term, and the caused was docketed.
A time was fixed within which the plaintiff in error ‘was required to submit the cause, and his counsel notified. This time has long since passed, and nothing .has been done by them. We are forced to conclude that they deem their errors not to be well assigned, and have abandoned the same. This being so, and the Attorney-General having submitted the cause a few days ago by an averment in writing that the indictment is in the language of the statute and sufficient; and a reading of the indictment and the statute upon *221which it is founded, (the act of February 27th, 1883, Chapter 3462 of the laws), discovering no defect in it, we' affirm the judgment.
The judgment is affirmed.